Dissenting opinion by
Johnson, J.
The foregoing opinion expresses my views of the law of this case, except in regard to the admission of Collins’ deposition as evidence. Opposed to the views of a majority of the Court on this point, I think that the 'Court below should have excluded the deposition on one of the grounds of objection interposed by plaintiff’s counsel: “ That the official character which Thibault represented in taking the deposition was not properly authenticated.” The recitals contained in his own certificate, the name and notarial seal appended to the deposition, is, as I conceive, the only evidence we have that he was by proper authority acting as a Notary Public when he performed this service. These of themselves were clearly insufficient for such a purpose; and unless it be, as claimed by respondent’s counsel, and held by the other members of the Court, that the stip*268ulation between the counsel dispenses with the necessity of such proof, or that such stipulation affords presumptive evidence that he was such Notary at the time stated, there can be no pretense of justification in allowing the deposition to be used as evidence. Therefore, the only question to be determined is the legal effect of the stipulation.
Let us first examine the statutory provisions bearing upon this matter. I shall refer only to such portions of the chapter as more directly affect this question.'
Chapter VI, Laws of 1861, page 380, defines the authority and mode to be pursued in the taking of depositions without the State and to be used in our Courts.
Sec. 380 provides: “ That such deposition shall be taken upon a commission issued from the Court under its seal, upon an order of the Court or Judge, upon five days’ notice.” The commission shall be issued to a person agreed upon by the parties; or, if they do not agree, it shall be issued to any Judge or Justice of the Peace selected by the officer granting the same, or to a Commissioner of Deeds appointed by the Governor.”
Sec. 381 provides the manner of preparing and settling interrogatories, and “ that the interrogatories shall be annexed to the commission also, “ by agreement of parties the examination of witnesses may be had without interrogatories.”
Sec. 282. “ The commission shall authorize the commissioner to administer an oath, and to take his deposition in answer to the Court.” In this instance a commission did not issue, but no objection to the deposition was made on this specific ground; and therefore I shall not consider at this time the effect of the omission, except so far as it may be necessarily involved in passing upon the question contained in this stipulation of counsel.
The stipulation reads as follows:
“ It is hereby stipulated and agreed by and between the parties, plaintiff and defendants in this action, that the deposition of defendant S. W. Collins be taken at the City of San Francisco, in the State of California, before F. J. Thibault, Notary Public, on the — day of November, 1866, waiving hereby all preliminary notice, commission, and other forms. This deposition to be used by either party on said trial.”
*269Now, in considering the effect, meaning, and scope of this stipulation, we must not depart from certain well-defined and established rules applicable in such case. The mode of taking testimony by deposition is in derogation of the common law, and statutes which authorize such a proceeding and -prescribe rules governing it must be strictly construed; and with equal strictness must be interpreted any agreement of parties which waives or varies any of these statutory requisites.
What then is the legal effect of this stipulation ? First: it is agreed that the deposition, no day certain being named, may be taken in San Francisco, California, on any day in the month of November, 1866; and second, that although our statutes do not of themselves authorize a foreign notary to take a deposition, yet in this case the parties consent that F. J. Thibault, Notary. Public, may perform this service. Furthermore, the parties waive certain acts which otherwise would be essential to the validity of the deposition. These are: first, the five days’ notice of application for the commission; second, the issuance of the commission, including necessarily every matter proper to be inserted in such commission; and third, the form of the interrogatories. Certain it is that plaintiff’s counsel have not expressly or directly consented that such deposition may be used on the trial without proper proof showing that Thibault was duly acting as a Notary when such deposition was taken.
Nor, as I interpret the agreement of the parties, is there any legal presumption fairly deducible from the instrument that, on the eighth of November, 1866, Thibault was authorized to act in any such official capacity.
The learned Judge of the Court below rests his decision of this point on these grounds: “By the stipulation of the parties to take the deposition of Collins ‘ before F. J. Thibault, Notary Public,’ they are estopped from denying that Thibault was a Notary Public.” “According to a strict construction of the stipulation, ‘ F. J. Thibault, Notary Public,’ is merely deseriptio personce, and it is immaterial whether he was a Notary or not, so he was the party described in the stipulation, and so signed himself.” “ Parties can stipulate to take depositions before whomsoever they please, and it makes no *270difference whether they are authorized or not.” And the same learned Judge thinks “ that the objection might have had some weight if the stipulation was that the deposition should be taken before any Notary Publio in and for the City and Qounty of San Francisco,” but concludes “ that in such case it would be doubtful, as it is agreed by the stipulation that the deposition should be used by either party on the trialand I infer that these are the only grounds upon which respondents’ counsel rely in support of the ruling of the Court below on this point, as their briefs upon which they submitted the appeal are silent respecting it.
In the first place, the learned Judge holds “ that by the stipulation the plaintiff is estopped from denying that Thibault was a Notary Public,” and this, of course, must refer to the time when the deposition was taken, to wit: the eighth of November, 1866 — the stipulation being entered into on the third of the same month.
Allow that the parties did admit the official character of the person named, on the third of November ; why are they estopped from denying, or rather from compelling, the adverse party to show such official character on the following eighth of the month ? No expressed words contained in the stipulation have dispensed with this proof, nor can any legal intendment be in favor of an admission that such official relation continues for an unlimited or indefinite time. Any rule of construction governing an agreement of the parties, in respect to the official character of a commissioner authorized to take depositions, would equally apply to a regular commission issued by judicial order; and if the rule invoked by the learned Judge be correct, it must follow that in no case would the acts of the officer named in such commission require authentication, beyond his own signature, certificate and seal: a construction utterly opposed to the universal practice of Courts, except where 'the statute, as it does not in this State, makes the certificate and seal a sufficient authentication. The Judge further says: “ According to a strict construction of the stipulation, ‘ F. J. Thibault, Notary Public,’ is merely descriptio personae, and it is immaterial whether he was a Notary or not, as he was the party described in the stipulation, and so signed himself.” “ Parties can stipulate to take depositions before whomsoever they please, and it makes no difference whether *271they are authorized to administer oaths or not.” From this, it would seem he holds this to be an agreement that Thibault may perform this service as a private individual and not as a Notary Public. As I look upon this matter, such an interpretation is not warranted, either by strict construction or the most extended sense in which it can be regarded. It is unquestionably true that a private individual may, by consent of parties, take a deposition beyond the State; but such authority is derived from the express agreement of parties to the action. But when the authority is devolved upon a certain named person as an officer, and no express authority given him as an individual, assuredly he cannot for the time being lay aside his official character, and legal effect be given to his acts when performed by him as a private person. Such an act must be held as wholly unauthorized ; nor could the act be considered differently in a case where, at the time the stipulation was made, the person named was exercising the duties of a particular office, but when the deposition was taken his authority as an officer had terminated. Hence it is that the fact, if disputed, must be shown ; that he was properly acting in the capacity he represents at the time the act is done. For this purpose, as already stated, his own certificate and seal is not sufficient.
There seems, in the opinion of the Court below, some stress laid on that clause in the stipulation which provides “ that the deposition should be used by either party on the trial.” The learned Judge evidently overlooked this fact, that it was not the uses which might be made of a deposition taken in accordance with the stipulation, but the point controverted was that, in fact, there was no deposition which could be received as evidence in the case. This was the preliminary matter to be determined; and the functions which it was to perform, if any, depended wholly on the fact as to whether it could be at all considered as evidence in the case.
The evidence contained in the deposition of Collins is strongly in support of the defense set up in the answer, and undoubtedly this evidence exercised great, if not a controlling influence, in determining the finding of facts.
Under these circumstances, and for the reasons expressed in this opinion, I conclude that the Court below erred in disallowing plain*272tiff’s motion for a new trial on the one ground herein stated, and therefore dissent from the judgment of my associates.